October 30, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                              LAURA BRYAN, Appellant

NO. 14-12-00040-CV                          V.

    DEBORA COELHO GORDON AND WINDERMERE REAL ESTATE/LANE
                        COUNTY, Appellees
                 ________________________________



       This cause, an appeal from the “Order Sustaining Objection to Jurisdiction” in
favor of appellees, Debora Coelho Gordon and Windermere Real Estate/Lane County,
signed January 13, 2012, was heard on the transcript of the record. We have inspected the
record and find no error in the order. We order the order of the court below AFFIRMED.

       We order appellant, Laura Bryan, to pay all costs in this appeal. We further order
the decision certified below for observance.